                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 VINCENT LUCAS,                              :      Case No. 1:18-cv-664
                                             :
       Plaintiff,                            :      Judge Timothy S. Black
                                             :
 vs.                                         :      Magistrate Judge Stephanie K.
                                             :      Bowman
 JASIT GOTRA, et al.,                        :
                                             :
        Defendants.                          :

ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR VOLUNTARY
                     DISMISSAL (Doc. 37)

       This matter is before the Court on Plaintiff’s unopposed motion to voluntarily

dismiss without prejudice the claims against Defendants Jasit Gotra, Brian Fabiano, Eric

Polson, Ricardo Diaz, and Jake Murray (“Defendants”). (Doc. 37). A plaintiff may

obtain voluntary dismissal “only by court order, on terms that the court considers proper”

after a defendant filed an answer or motion for summary judgment. Fed. R. Civ. P.

41(a)(2). Here, Defendants have consented to Plaintiff’s voluntary dismissal of the

claims against them. Accordingly, and with good cause shown;

       It is ORDERED that Plaintiff’s unopposed motion (Doc. 37) is granted. All

claims against Defendants Jasit Gotra, Brian Fabiano, Eric Polson, Ricardo Diaz, and

Jake Murray are hereby DISMISSED without prejudice.

       It is FURTHER ORDERED that the following motions are DENIED as moot:

Doc. 16, Doc. 17, Doc. 18, Doc. 25, Doc. 28, Doc. 29, Doc. 31, and Doc. 32.


       IT IS SO ORDERED.

Date: 6/17/2019                                             /s/ Timothy S. Black
                                                            Timothy S. Black
                                                            United States District Judge
